        Case 19-42075   Doc 30   Filed 11/06/19   Entered 11/06/19 10:51:40   Desc Main Document   Page 1 of 3




PRATT LAW GROUP, PLLC
DARRYL V. PRATT
TEXAS STATE BAR NO. 24002789
AUSTIN B. BUTTS
TEXAS STATE BAR NO. 24094573
2591 Dallas Parkway, Suite 505
Frisco, Texas 75034
Telephone: 972.712.1515
Facsimile: 972.712.2832
ATTORNEYS FOR DEBTOR



                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

 IN RE:                                                    §
                                                           §
 MICHAEL ARENAS                                            §      CASE NO. 19-42075
                                                           §
 NICOLE ARENAS                                             §      Chapter 13
                                                           §
        DEBTORS.                                           §

     DEBTOR’S ATTORNEY’S APPLICATION FOR ADMINISTRATIVE EXPENSE

TO THE HONORABLE JUDGE OF THE UNITED STATES BANKRUTPCY COURT:

NO HEARING WILL BE CONDUCTED ON THIS OBJECTION UNLESS A WRITTEN
RESPONSE IS FILED WITH THE CLERK OF THE UNITED STATES BANKRUPTCY
COURT AND SERVED UPON THE PARTY FILING THIS OBJECTION WITHIN
TWENTY-ONE (21) DAYS FROM DATE OF SERVICE UNLESS THE COURT
SHORTENS OR EXTENDS THE TIME FOR FILING SUCH RESPONSE. IF NO
RESPONSE IS TIMELY SERVED AND FILED, THIS PLEADING SHALL BE DEEMED
TO BE UNOPPOSED, AND THE COURT MAY ENTER AN ORDER GRANTING THE
RELIEF SOUGHT. IF A RESPONSE IS FILED AND SERVED IN A TIMELY MANNER,
THE COURT WILL THEREAFTER SET A HEARING. IF YOU FAIL TO APPEAR AT
THE HEARING, YOUR OBJECTION MAY BE STRICKEN. THE COURT RESERVES
THE RIGHT TO SET A HEARING ON ANY MATTER.

      COMES NOW, Austin B. Butts, Attorney, to file this Application for Administrative
Expense, and in support thereof would respectfully show the Court as follows:

1.      This case was filed on August 2, 2019. Debtors’ Attorney has performed all tasks expected
of him up to this point in the case.


APPLICATION FOR ADMINISTRATIVE EXPENSES
In Re: Michael Arenas and Nicole Arenas, Debtors
CAUSE NO. 19-42075                                                                                         Page 1 of 3
         Case 19-42075   Doc 30   Filed 11/06/19   Entered 11/06/19 10:51:40   Desc Main Document   Page 2 of 3




2.      Debtors agreed to compensate Debtors’ Attorney in the amount of $3,000.00 in connection
with this case. To date, Debtors’ Attorney has received $500.00 for the work performed in this
case. The remaining balance of $2,500.00 was to be paid to Debtors’ Attorney out of the funds
paid by Debtors to the Standing Chapter 13 Trustee. Debtors’ Attorney has only received $500.00
to date and does not expect to receive any other compensation in connection with this case.


WHEREFORE, Debtors’ Attorneys, requests that:

     A. The Court allow Debtor’s Attorney’s the sum of $3,000.00 as an administrative expense of
        the bankruptcy estate in this case, of which $2,500.00 remains to be paid;

     B. $96.20 in post-filing administrative postage and mailing expenses;

     C. The Court order, that upon the occurrence of any of the following: (1) confirmation of
        Debtors’ Plan; (2) dismissal of this case; or (3) conversion of this case to another chapter
        of the bankruptcy code, the Standing Chapter 13 Trustee pay to Debtors’ Attorney any
        funds on deposit with the trustee up to the sum of $2,596.20; and should one of the above
        occur the Court shall retain jurisdiction for the purpose of this motion; and

     D. The Court grant Debtor’s Attorney such other and further relief as he may show himself to
        be justly entitled.


Respectfully submitted,

                                                        PRATT LAW GROUP, PLLC


                                                        /s/Austin B. Butts

                                                        DARRYL V. PRATT
                                                        TEXAS STATE BAR NO. 24002789
                                                        dpratt@prattlawgroup.com
                                                        AUSTIN B. BUTTS
                                                        TEXAS STATE BAR NO. 24094573
                                                        abutts@prattlawgroup.com

                                                        2591 Dallas Parkway, Suite 505
                                                        Frisco, Texas 75034
                                                        Telephone: 972.712.1515

APPLICATION FOR ADMINISTRATIVE EXPENSES
In Re: Michael Arenas and Nicole Arenas, Debtors
CAUSE NO. 19-42075                                                                                          Page 2 of 3
        Case 19-42075   Doc 30   Filed 11/06/19   Entered 11/06/19 10:51:40   Desc Main Document   Page 3 of 3




                                                       Facsimile: 972.712.2832

                                                       ATTORNEYS FOR DEBTORS

                                      CERTIFICATE OF SERVICE

        I do hereby certify that a true and correct copy of the above and foregoing has been this
date served electronically or mailed to the parties listed below.



CAREY D. EBERT
CHAPTER 13 TRUSTEE
PO Box 941166
Plano, Texas 75094-1166
US TRUSTEE
Office of the United States Trustee
110 North College Ave.
Tyler, Texas 75702
Debtors:
MICHAEL AND NICOLE ARENAS
4681 Maverick Way
Carrollton, Texas 75010

Dated this 6th day of November, 2019.


                                                                By: /s/ Austin B Butts




APPLICATION FOR ADMINISTRATIVE EXPENSES
In Re: Michael Arenas and Nicole Arenas, Debtors
CAUSE NO. 19-42075                                                                                         Page 3 of 3
